Fourth Court of Appeals
                                  San Antonio, Texas
                                       November 1, 2019

                                     No. 04-19-00496-CV

  CALUMET SAN ANTONIO REFINING, LLC and Calumet Specialty Products Partners,
                              L.P.,
                            Appellants

                                               v.

                        TEXSTAR MIDSTREAM LOGISTICS, LP,
                                    Appellee

                  From the 288th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019-CI-10015
                        Honorable Angelica Jimenez, Judge Presiding


                                        ORDER
        By order dated October 1, 2019, we granted the parties’ joint motion to abate this appeal
pending settlement and ordered appellants to file a motion requesting an appropriate disposition
of the appeal by October 31, 2019. On October 31, 2019, the parties filed a joint motion to
continue the abatement. The motion is GRANTED. It is ORDERED that the appellants file a
motion requesting an appropriate disposition of this appeal within thirty days from the date of
this order. See Caballero v. Heart of Texas Pizza, L.L.C., 70 S.W.3d 180, 180 (Tex. App.—San
Antonio 2001, no pet.); TEX. R. APP. P. 42.1, 43.2. This abatement does not affect this court’s
order dated July 25, 2019, staying the trial court’s Order Dissolving Temporary Injunction
pending the final disposition of this appeal.


                                                    _________________________________
                                                    Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of November, 2019.

                                                    ___________________________________
                                                    LUZ ESTRADA,
                                                    Chief Deputy Clerk